Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application claims priority from provisional application 62809483 (filed 02/22/2019).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Golitschek Edler von Elbwart et al. (WO2017193376, hereinafter Golitschek, NOTE: corresponding US 20190149273 A1 is currently being used for rejection citation purposes), in view of Yasukawa et al. (WO2018123950, hereinafter Yasukawa, NOTE: corresponding US 20210136729 A1 is currently being used for rejection citation purposes ).

Regarding claim 1, Golitschek teaches an apparatus comprising (in general, see fig. 7 and corresponding paragraphs 224-227 along with Tables 2-3; see also fig. 3 and fig. 6 and their corresponding paragraphs for additional background information): 
a processor (see at least para. 246, e.g. receiver, transmitter, processors) that: 
generates a first medium access control ("MAC") protocol data unit ("PDU") for a first uplink grant associated with a first hybrid automatic repeat request ("HARQ") process, wherein the first uplink grant is a configured grant (see at least fig. 7 and para. 224-225 along with para. 115, e.g. in fig. 7, a PUSCH (shaded) is generated based on a “HI” related to HARQ Process P1);
and wherein physical uplink shared channel (“PUSCH”) resources corresponding to the first uplink grant are not scheduled by Downlink Control Information (“DCI”) (see at least para. 224-225 of fig. 7 along with para. 105 of fig. 3, e.g. the PUSCH (shaded) is generated based on the “HI” related to HARQ Process P1, NOTE: HARQ process P1 can be scheduled by DCI or HI); and 
generates a second MAC PDU for a second uplink grant associated with a second HARQ process having PUSCH resources that overlap with the PUSCH resources corresponding to the first uplink grant (see at least fig. 7 and para. 224-225, e.g. in fig. 7, a PUSCH (non-shaded) is generated based on a FRI related to HARQ Process P0, and the PUSCH (non-shaded) overlaps with the PUSCH (shaded) shown in fig. 7),
wherein the second uplink grant has a higher priority than the first uplink grant (see at least para. 227, e.g. the fast retransmission (i.e. the FRI) should be followed and the DCI (or HI) should be ignored); and 
a transceiver that transmits the second MAC PDU according to the second uplink grant and does not transmit the first MAC PDU according to the first uplink grant (see at least para. 226-227, e.g. according to the UE behavior, “…the fast retransmission should be followed and the DCI (or HI) should be ignored. This is because the positive FRI has been transmitted at a later point in time than the HI corresponding to the same subframe…”), 
wherein the processor triggers a retransmission of the first MAC PDU for the first HARQ process (see at least para. 230 and Table 2, e.g. according to one UE behavior of Table 2, after the fast retransmission, a DCI (or HI) is required to resume retransmission for the kept HARQ process, in this case, the HARQ process P1 that was supposed to be sent on time "#t_pusch”).
Golitschek differs from the claim, in that, it does not specifically disclose autonomously triggers a retransmission of the first MAC PDU for the first HARQ process without receiving network signaling for the retransmission, which is well known in the art and commonly used for reducing collision probability.
Yasukawa, for example, from the similar field of endeavor, teaches similar or known mechanism of autonomously triggers a retransmission of the first MAC PDU for the first HARQ process without receiving network signaling for the retransmission (see at least fig. 9A and para. 96, e.g. “…retransmission may be performed in response to an instruction (such as a UL grant or a NACK) from the base station 20 or may be autonomously performed by the UE #1…”), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Yasukawa into the apparatus of Golitschek for reducing collision probability.

Regarding claim 2, Golitschek in view of Yasukawa teaches autonomously triggering the retransmission of the first MAC PDU for the first HARQ process comprises transmitting the first MAC PDU on a subsequent uplink configured grant resource of the first uplink grant on the first HARQ process.  (Golitschek, see at least para. 230 and Table 2, e.g. according to one UE behavior of Table 2, after the fast retransmission, a DCI (or HI) is required to resume retransmission for the kept HARQ process, in this case, the HARQ process P1 that was supposed to be sent on time "#t_pusch”).

Regarding claim 3, Golitschek in view of Yasukawa teaches autonomously triggering the retransmission of the first MAC PDU comprises stopping a timer associated with the first HARQ process of the first MAC PDU.  (Yasukawa, in general, see section of para. 111-117, e.g. a time is utilized for each HARQ process for transmissions and retransmissions)

Regarding claim 4, Golitschek in view of Yasukawa teaches the second uplink grant is received later than the first uplink grant.  (Golitschek, see at least para. 226-227, e.g. according to the UE behavior, “…the fast retransmission should be followed and the DCI (or HI) should be ignored. This is because the positive FRI has been transmitted at a later point in time than the DCI corresponding to the same subframe…”)

Regarding claim 5, Golitschek in view of Yasukawa teaches the first HARQ process and the second HARQ process correspond to different HARQ processes. (Golitschek, see at least para. 225 of fig. 7, e.g. HARQ processes P0 and P1)

Regarding claims 6, 7, 8, 9, and 10, these claims are rejected for the same reasoning as claims 1, 2, 3, 4, and 5, respectively, except each of these claims is in method claim format.

Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered.  Regarding independent claims 1 and 6, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465